Exhibit 10.10
AMENDED AND RESTATED
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
     AMENDED AND RESTATED PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this
“Agreement”), dated as of March 31, 2009 (the “Effective Date”), by FRANKLIN
CREDIT MANAGEMENT CORPORATION, a Delaware corporation (the “Grantor”), in favor
of THE HUNTINGTON NATIONAL BANK, a national banking association as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders.
W i t n e s s e t h:
     Whereas, Franklin Credit Asset Corporation, Tribeca Lending Corporation,
the other borrowers party thereto, the financial institutions party thereto as
lenders, and The Huntington National Bank, as Administrative Agent are entering
into that certain Amended and Restated Credit Agreement, dated as of the
Effective Date (as amended, modified, supplemented or restated from time to
time, the “Credit Agreement”);
     Whereas, it is a condition precedent to the obligations of the
Administrative Agent and the Lenders to make and/or maintain advances and the
financial accommodations provided under the Credit Agreement, that the Grantor
shall have executed and delivered this Agreement to the Administrative Agent
(for the benefit of the Lenders); and
     Whereas, the Grantor acknowledges that the making and/or maintaining of the
advances and other financial accommodations to the Borrowers under the Credit
Agreement and other Loan Documents will inure to the substantial benefit of the
Grantor.
     Now, Therefore, in consideration of the premises and to comply with the
requirements of the Credit Agreement and the other Loan Documents, the Grantor
hereby agrees with Administrative Agent as follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meaning given to them in the Credit Agreement.
Section 2. Grant of Security Interest in Collateral
     The Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby collaterally pledges, assigns, conveys,
mortgages, pledges, hypothecates and transfers to Administrative Agent, and
grants to Administrative Agent a lien on and security interest in, all of its
right, title and interest in, to and under the following collateral of such
Grantor (the “Collateral”):
     (a) all of its proceedings, choses in action and Commercial Tort Claims in
which it has an interest, including, without limitation, any proceeding, choses
in action, and Commercial Tort Claim referred to on Schedule I attached hereto;
and
     (b) all Proceeds of the foregoing.

 



--------------------------------------------------------------------------------



 



Section 3. Amendment and Restatement Agreement; No Novation.
     The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to The Huntington National Bank
in or under one or more existing security agreements (the “Existing Security
Agreement”), and this Agreement amends and restates the Existing Security
Agreement. This Agreement is not in any way intended to constitute a novation of
any obligation or liability of the Grantor existing under the Existing Security
Agreement or evidence payment of all or any portion of any such obligation and
liability. Each security agreement and financing statement filed pursuant to the
Existing Security Agreement or any predecessor thereto shall remain in full
force and effect in all respects as if such “Obligations” or “Secured
Obligations” had been payable and effective originally as provided by this
Agreement.
Section 4. Waiver of Rights.
     The Grantor waives any claims or other rights which the Grantor might now
have or hereafter acquire against any Borrower or any other Person that is
primarily or contingently liable on the obligations that arise from the
existence or performance of the Grantor’s obligations under this Agreement,
including, without limitation, any right of subrogation, suretyship,
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against any Borrower or any collateral security therefore which the
Administrative Agent or any Lender now has or hereafter acquires; whether such
claim, remedy or right arises in equity, under contract or statute, at common
law, or otherwise. The waivers contained in this Section inure only to the
benefit of the Administrative Agent and each Lender, and their respective
successors and assigns, and not to any other parties. The Grantor acknowledges
and agrees that the Grantor shall benefit directly and indirectly by the
Administrative Agent and the Lenders executing and delivering the Credit
Agreement and other Loan Documents.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     In witness whereof, the Grantor has caused this Agreement to be executed
and delivered by its duly authorized offer as of the date first set forth above.

             
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION, as Grantor    
 
           
 
  By:   /s/ Thomas J. Axon    
 
                Name: Thomas J. Axon         Title: President    

Accepted and Agreed
as of the date first above written:
THE HUNTINGTON NATIONAL BANK

         
By:
  /s/ Alan D. Seitz    
 
 
 
Name: Alan D. Seitz    
 
  Title: Senior Vice President    

Signature Page To Amended And Restated Pledge, Assignment And Security Agreement

 



--------------------------------------------------------------------------------



 



Acknowledgement of Grantor

         
 
       
State of Ohio
  )    
 
  ) ss.    
County of Franklin
  )    

     On this 25thday of March, 2009, before me personally appeared Thomas J.
Axon, proved to me on the basis of satisfactory evidence to be the person who
executed the foregoing instrument on behalf of Franklin Credit Management
Corporation, a Delaware corporation, who being by me duly sworn did depose and
say that he is an authorized representative of said entity, that the said
instrument was signed on behalf of said entity and that he acknowledged said
instrument to be the free act and deed of said entity.
/s/ Susan E. Portwood

              Notary Public
Acknowledgment Page To Amended And Restated Pledge, Assignment And Security
Agreement
Susan E. Portwood
Notary Public State of Ohio
My Commission expires July 12, 2009

 



--------------------------------------------------------------------------------



 



Schedule I
to
Agreement
Proceedings, Choses in Action and Commercial Tort Claims

1.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”) and WMC Mortgage, LLC (“WMC”), successor
to WMC Mortgage Corp., including, without limitation, (1) that certain loan
purchase agreement between FCMC and WMC, dated as of September 29, 2006 and
(2) that certain loan purchase agreement between FCMC and WMC, dated as of
November 30, 2006.

2.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”) and WMC Mortgage, LLC (“WMC”) including,
without limitation, (1) that certain loan purchase agreement between FCMC and
WMC, dated as of May 25, 2006, (2) that certain loan purchase agreement between
FCMC and WMC, dated as of September 29, 2006, and (3) that certain loan purchase
agreement between FCMC and WMC, dated as of November 30, 2006.

3.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”), Decision One Mortgage Company, LLC
(“Decision One”), and HSBC Finance Corporation including, without limitation,
(1) that certain loan purchase agreement between FCMC and Decision One, dated as
of June 23, 2006, (2) that certain loan purchase agreement between FCMC and
Decision One, dated as of August 29, 2006, (3) that certain loan purchase
agreement between FCMC and Decision One, dated as of September 27, 2006,
(4) that certain loan purchase agreement between FCMC and Decision One, dated as
of January 26, 2007, and (5) that certain loan purchase agreement between FCMC
and Decision One, dated as of February 26, 2007.

4.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”) and Pine State Mortgage Corporation
(“Pine State”) including, without limitation, (1) that certain loan purchase
agreement between FCMC and Pine State, dated as of February 12, 2007, (2) that
certain loan purchase agreement between FCMC and Pine State, dated as of
February 28, 2007, (3) that certain loan purchase agreement between FCMC and
Pine State, dated as of March 30, 2007, (4) that certain loan purchase agreement
between FCMC and Pine State, dated as of April 19, 2007, and (5) that certain
loan purchase agreement between FCMC and Pine State, dated as of May 15, 2007.

5.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”) and Metrocities Mortgage, LLC (“Metro”)
including, without limitation, that certain loan purchase agreement between FCMC
and Metro, dated as of June 18, 2007.

6.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”) and First Residential Mortgage Services
Corporation (“First Residential”) including, without limitation, that certain
loan purchase agreement between FCMC and First Residential, dated as of
February 22, 2007.

7.   All claims arising out of an action commenced on February 6, 2008, in the
Supreme Court of the State of New York, County of New York captioned Franklin
Credit Management Corporation v. WMC Mortgage LLC, successor to WMC Mortgage
Corp., Index No. 08/600355 (Sup. Ct. N.Y. County) whereby Franklin Credit
Management Corporation seeks damages in an amount not less than $35,500,000.

1



--------------------------------------------------------------------------------



 



8.   All claims arising out of an action commenced on August 15, 2008, in the
Supreme Court of the State of New York, County of New York captioned Franklin
Credit Management Corporation v. WMC Mortgage LLC, successor to WMC Mortgage
Corp., Index No. 08/602390 (Sup. Ct. N.Y. County) whereby Franklin Credit
Management Corporation seeks damages in an amount not less than $36,800,000.

9.   All claims arising out of an action commenced on February 13, 2008, in the
Supreme Court of the State of New York captioned Franklin Credit Management
Corporation v. Decision One Mortgage Company, LLC and HSBC Finance Corporation,
Index No. 08/600434 (Sup. Ct. N.Y. County) whereby Franklin Credit Management
Corporation seeks damages in an amount not less than $8,750,000 from Decision
One Mortgage Company, LLC and not less than $4,400,000 from HSBC Finance
Corporation.

10.   All claims arising out of a settlement agreement being negotiated between
Franklin Credit Management Corporation (“FCMC”) and Pine State Mortgage Company
(“Pine State”) in the amount of $150,000, arising from an action commenced on
March 10, 2008, in the United States District Court for the Southern District of
New York captioned Franklin Credit Management Corporation v. Pine State Mortgage
Corporation, Case No. 08 CV 2430 (SHS) whereby FCMC seeks damages in an amount
not less than $780,000.

11.   All claims arising out of an action commenced on April 7, 2008, in the
Supreme Court of the State of New York, County of New York captioned Franklin
Credit Management Corporation v. Metrocities Mortgage, LLC, Index No. 08/104977
(Sup. Ct. N.Y. County) whereby Franklin Credit Management Corporation seeks
damages in an amount not less than $149,000.

12.   All claims arising out of an action commenced on March 27, 2008, in the
Supreme Court of the State of New York, County of New York captioned Franklin
Credit Management Corporation v. First Residential Mortgage Services
Corporation, Index No. 08/600904 (Sup. Ct. N.Y. County) whereby Franklin Credit
Management Corporation seeks damages in an amount not less than $86,000.

13.   All claims arising out of an action commenced on August 14, 2008, in the
Supreme Court of the State of New York, County of New York captioned Franklin
Credit Management Corporation v. Ace Mortgage Funding, LLC, Index No. 08/602380
(Sup. Ct. N.Y. County) whereby Franklin Credit Management Corporation seeks
damages in an amount not less than $180,000.

14.   All claims arising out of an action commenced on September 18, 2008, in
the Supreme Court of the State of New York, County of New York captioned
Franklin Credit Management Corporation v. AmericaHomeKey, Inc., Case No. 08 CV
8068 (SHS) whereby Franklin Credit Management Corporation seeks damages in an
amount not less than $130,000.

15.   All claims arising out of a pending action likely to be captioned Franklin
Credit Management Corporation v. EMC Mortgage Corporation, whereby Franklin
Credit Management Corporation seeks damages in an amount not less than
$3,482,236.10.

2